Title: From Thomas Jefferson to Thomas Sim Lee, 30 January 1780
From: Jefferson, Thomas
To: Sim Lee, Thomas



Sir
Wmsburg Jan. 30th. 1780.

A most distressing harvest in this State having reduced us to the necessity of either disbanding our military force or seeking subsistence for them else where we asked permission from Governor Johnson to purchase a quantity of flour in your State. He was pleased to grant it to the extent of two thousand Barrels. Mr. Smith who was intrusted with the purchase informed us at different times of purchases to the amount of sixteen hundred Barrels, of which  about two hundred Barrels I believe have been forwarded to us. By a Letter from him of Jan. 12. we are now informed that the residue not forwarded has been seised by your State. Should it be detained we shall be in very great distress having absolutely no other means of supporting our military till harvest. The object of the act (of which Mr. Smith inclosed a Copy) is patriotic and laudable. But I refer to your Excellency to consider whether the supply of the troops of the several states may not be considered as comprehended in the spirit of the act. The defence of the States severally makes up the general defence, no matter whether fed and paid at the generall or separate charge. Indeed I am induced to hope your Excellency will think our Stores not seizable within the Letter of the Law. At least I may say that according to the rules of exposition in use here, and derived from the common source of English Law, the clause which defines the subjects of seizure, enumerating, by way of example, what should be found in the hands of traders, farmers planters millers and others, would be construed to mean others ejusdem generis only, that is individuals, and not to extend to States which cannot be reduced into such a group. A further proof that individuals only were within the scope of your legislature is that they direct a sufficiency to be left for the consumption of the family of the person from whom taken, terms in no wise applicable to a State. However Sir it is not my Office to expound your Laws. I am sure your Excellency knows much better how to infer their true sense, and that in doing this, in the present instance, you will give weight to the purpose of our purchase, as well as to the circumstance of our being led into such an expenditure of our money by permission from your State. I am the more induced to hope an exemption from the operation of this Law, as I find it has given your Excellency a discretionary power to direct the conduct of the commissioners. Accustomed at all other times to furnish Subsistence to others, it is the first instance wherein providence has exposed us to the necessity of asking leave to purchase it among our friends. Assured that whatever your Excellency does on the present occasion will be right, I have the honor to subscribe myself with the most perfect esteem and respect Your Excellency’s most Obt. & most huml. Servt.,

Th: Jefferson

